TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-13-00374-CV


                                    B. D. H. and R. E. S., Appellants

                                                    v.

                   Texas Department of Family and Protective Services, Appellee




             FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY,
     NO. 2011V-331, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING


                                                 ORDER


PER CURIAM

               Appellants B. D. H. and R. E. S. filed their notices of appeal on May 15, 2013 and May

22, 2013 respectively. The appellate record was complete June 18, 2013, making appellants= brief due

July 8, 2013. On June 28, 2013, appellants filed a motion for extension of time to file appellants’ brief.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order B. D. H. and R. E. S. to file

appellants= brief no later than July 23, 2013.

               It is ordered on July 3, 2013.



Before Chief Justice Jones, Justices Pemberton and Field